Exhibit 10.8
 
 
 
[logo.jpg]
 
Accelera Innovations, Inc. Announces Stock Purchase Agreement With Behavioral
Health Care Associates, Ltd.
 


For Immediate Release, December 3, 2013


CHICAGO – On December 3, 2013, Accelera Innovations, Inc. (“Accelera”) announced
that they have signed a stock purchase agreement (“SPA”) to acquire 100% of
Behavioral Health Care Associates, Ltd (“BHCA”) for $4.5 million in cash.
Furthermore, Accelera’s wholly owned subsidiary Accelera Healthcare Management
Service Organization, LLC, executed an agreement to operate BHCA moving forward.


BHCA provides billing, practice management and administrative services to
doctors and other clinicians who provide services to hospitals, nursing homes
and individual clients.  In support of the billing and practice management
services, BHCA provides in-house Psychiatric evaluations, complete
neuropsychological testing, assessments and treatment services, counseling and
medication management. Furthermore, BHCA provides comprehensive laboratory
services include EKG, Drug Screens, blood work ups and sleep lab
evaluation.  Detoxification services include alcohol and all drugs and
substances with directorship to methadone maintenance programs. BHCA also
provides MEPS military screenings and performs research trials as a contracted
site for several fortune 500 pharmaceutical firms.


Accelera Chairman, Geoff Thompson, stated, “As the gap between consumerism and
healthcare continues to close, we believe it is critical to position the
Accelera service platform to take advantage of emerging patient self-monitoring
and decision support tools, and direct patient-doctor communication platforms. 
Our acquisition of BHCA helps us deliver those tools and experiences to our
customers.  This is an important step in our acquisition strategy to further
advance our goal of delivering a preeminent high-touch/high-tech healthcare
service administration platform.”


Accelera plans to integrate BHCA assets into its existing platform and offer
patients a way to self-monitor and track common ailments and conditions, and in
turn share that data with their primary care physician to facilitate ongoing
communications around condition management, both online, and in-person.  Both
patients and physicians will access the communication and self-tracking features
via a shared permission-based and opt-in environment.
 
Pursuant the SPA, the Company shall pay $4,500,000, (the “Purchase Price”), of
which 1,000,000 shall be payable ninety days from the date of closing and
$750,000 shall be paid one hundred eighty days from closing. The balance of the
Purchase Price, $2,800,000, shall be paid in three payments of $750,000 and a
final payment of $550,000 beginning two hundred seventy days after closing, and
every three months thereafter until the Purchase Price is paid in full.


 
Exhibit 10.8 -- Page 1

--------------------------------------------------------------------------------

 


The Company executed a Security Agreement, Assignment of Stock Agreement and
Secured Promissory Note to secure payments due under the SPA wherein, the
Company pledged 100% of the shares of BHCA as collateral and entered in to a
Promissory Note of 3,500,000. The entire transaction can be immediately
terminated prior the first payment by either party upon written notice to the
other releasing the parties of any and all obligations.


“We are delighted to welcome all the BHCA employees into the Accelera Group and
to be able to benefit from their expertise and dedication. The successful
completion of our acquisition of BHGA presents new opportunities for Accelera
and supports our strategy for growth in the changing health care marketplace,”
said John Wallin Accelera’s CEO and president. “Together, we are well positioned
competitively, strategically and financially to meet the evolving needs of the
people we serve.”


Accelera entered into a three-year employment agreement with the current Chief
Executive Officer of BHCA, Blaise J. Wolfrum, M.D., that will continue to
operate BHCA through Accelera’s wholly owned subsidiary Accelera Healthcare
Management Service Organization, LLC. Pursuant to the agreement, Accelera agreed
to issue 600,000 shares of the Company’s Common Stock under the terms of the
Company’s 2011 Stock Option Plan at an exercise price of $.0001 per share. The
600,000 shares shall vest over the course of the three years; earned annually,
200,000 shares each year. Furthermore, the shares are subject to a six-month
lock-up agreement and a twenty-seven month leak-out agreement limiting the sale
of shares over the period. The employment agreement with Dr. Wolfrum provides
that the Company shall pay Blaise a base salary of $300,000 per year to be paid
at the times and subject to the Company’s standard payroll practices, subject to
applicable withholding. The salary will begin at the time Accelera completes the
Due Diligence, Valuation and Audited Financials of the Behavioral Health Care
Associates business performed by an Accelera appointed audit firm. The Board of
Directors will implement a bonus structure based on goals, objectives and
performance.


About Accelera
Accelera, offers cloud based software-as-a-service solutions to the healthcare
industry that includes technology and services to providers and payers such as
the hospitals, medical offices, medical insurance companies, ACOs, Patient
Centered Medical Homes, and PSN’s who are seeking to create an interoperable
technology platform that is patient-centric. Accelera’s solution includes a
complete suite of integrated applications for Electronic Medical Records,
Practice Management, Patient Portals, Health Information Exchanges, Accountable
Care Organization, Hospital Information Systems, a security platform that
acknowledges the immediate separation of data if a breach takes place and the
ability for a provider or payer to provide a tool to manage chronic disease. The
Accelera solution is designed to improve patient care, reduce costs, eliminate
redundant data entry, improve operational efficiency, but most importantly,
bring together long term needs of the caregivers and is intended to satisfy the
business requirements of the healthcare enterprise.
 
http://www.accelerainnovations.com/
 
 
Exhibit 10.8 -- Page 2

--------------------------------------------------------------------------------

 

 
About Behavioral Health Care Associates, Ltd.
Behavioral Health Care Associates, Ltd. provides billing, practice management
and administrative services to doctors and other clinicians who provide services
to hospitals, nursing homes and individual clients.  In support of the billing
and practice management services, BHCA provides in-house Psychiatric
evaluations, complete neuropsychological testing, assessments and treatment
services, counseling and medication management. Furthermore, BHCA provides
comprehensive laboratory services include EKG, Drug Screens, blood work ups and
sleep lab evaluation.  Detoxification services include alcohol and all drugs and
substances with directorship to methadone maintenance programs. BHCA also
provides MEPS military screenings and performs research trials as a contracted
site for several fortune 500 pharmaceutical firms.


Forward Looking Information
Except for the historical information contained herein, this document contains
forward-looking statements within the meaning of the Private Securities
Litigation Reform Act of 1995. These statements involve a number of risks and
uncertainties, including the difficulty of the acceptance and demand for our
products, the impact of competitive products and pricing, the timely development
and launch of new products, and the risk factors listed from time to time in our
Annual Report on Form 10-K, Quarterly Reports on Form 10-Q and any subsequent
SEC filings.
 
For further information please contact: 866-920-0758


 
 
 
 
 


 
Exhibit 10.8 -- Page 3

--------------------------------------------------------------------------------

 
 